962 So.2d 381 (2007)
Juan Ramon ALFONZO, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-2274.
District Court of Appeal of Florida, Fifth District.
August 3, 2007.
James S. Purdy, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Appellant challenges the order entered by the trial court rendered on February 27, 2007, wherein the lower court granted in part Appellant's rule 3.800(b)(2)(B) motion. Appellant argues that the order was not rendered within the 60-day time limit. Therefore, the lower court was without jurisdiction to enter the order, even though the lower court had orally ruled within the 60-day time limit. The State concedes this point.
Accordingly, the order granting the motion to correct sentence rendered on February 26, 2007, is quashed and this cause is remanded to the trial court for resentencing. Barger v. State, 923 So.2d 597, 603 (Fla. 5th DCA 2006). Appellant need not be present during the resentencing. Id.
ORDER QUASHED; REMANDED.
ORFINGER, TORPY and EVANDER, JJ., concur.